Case 1:17-cv-05507-AKH Document 36-29 Filed 01/18/19 Page 1 of 14




           EXHIBIT 32
      Case 1:17-cv-05507-AKH Document 36-29 Filed 01/18/19 Page 2 of 14




                                JAMES B. FISHMAN
                                   FishmanLaw, PC
                                305 Broadway, Suite 900
                               New York, New York 10007
                                     (212) 897-5840
                                  www.fishmanlaw.nyc

BAR ADMISSIONS

New York State, 1980
U.S. District Court:        Southern District of New York, 1980
                            Eastern District of New York, 1987
U.S. Court of Appeals:      Second Circuit, 1993
                            Fifth Circuit, 2000
U.S. Supreme Court:         1994


PROFESSIONAL EXPERIENCE

FISHMANLAW, PC 2018 to present
FISHMAN ROZEN, LLP, 2016-2018
FISHMAN & MALLON, LLP, 2009-2015
FISHMAN & NEIL, LLP, 2001-2006
FISHMAN NEIL & ARMENTROUT, LLP, 1999-2001
FISHMAN & NEIL, 1995-1999
LAW OFFICES OF JAMES B. FISHMAN, 1989-1995
New York, New York

Founder and managing partner of general civil practice firm with specialization in
individual and class action litigation in federal and state courts on behalf of consumers and
tenants.

• Consumer representation includes consumer credit, credit reporting, consumer
  privacy issues, illegal debt collection practices, deceptive business practices and false
  advertising cases.
• Tenant representation includes all aspects of residential and commercial
  landlord-tenant matters including defense of eviction proceedings, affirmative suits to
  enforce tenant rights, tenant privacy issues, rent overcharge claims, tenant associations,
  lease buyouts, rent strikes, lease reviews and DHCR proceedings.

THE LEGAL AID SOCIETY, Civil Division
New York, New York
     Senior Staff Attorney, Park Place Trial Office, 1986-1989
     Staff Attorney, Harlem Neighborhood Office, 1984-1986

                                             1
      Case 1:17-cv-05507-AKH Document 36-29 Filed 01/18/19 Page 3 of 14




OFFICE OF THE NEW YORK STATE ATTORNEY GENERAL,
Bureau of Consumer Frauds and Protection
     Assistant Attorney General, 1982-1984
     Deputy Assistant Attorney General, 1980-1982
     Law Apprentice, 1979-1980

AWARDS AND ACHIEVEMENTS

• Martindale-Hubbell Law Directory® AV rating, 2006-present

• Selected as a Fellow of the New York Bar Foundation, 2010

• Honoree, Tenants Rights Movement, National Lawyers Guild, New York City
  Chapter, April 2009

• Recipient, Wasserstein Public Interest Fellowship, Bernard Koteen Office of Public
  Interest Advising, Harvard Law School, 2008

• Recipient, “Consumer Hero of the Year Award” National Association of Consumer
  Advocates, Washington, D.C., 2002

• Named a “Top Lawyer of New York” by The Legal Network, 2013, 2014, 2015, 2016
  and 2017,

SIGNIFICANT DECISIONS

   • Won first impression decision holding landlord law firm strictly liable for
     violating the Fair Debt Collection Practices Act by attempting to collect exempt
     rent from a senior citizen and rejecting its bona fide error defense. Case
     subsequently settled for $130,000 in damages and legal fees. Lee v. Kucker &
     Bruh, LLP, 958 F. Supp. 2d 524, 2013 U.S. Dist. LEXIS 110363 (SDNY 2013);

   • Won summary judgment on a rent overcharge claim against one of NYC’s “Ten
     Worst Landlords” for claims accruing beyond the statute of limitations because of
     landlord fraud. Conason & Bryant v. Megan Holding, LLC & Emmanuel Ku,
     2012 NY Misc. LEXIS 4951; 2012 NY Slip Op 32625U (Sup. Ct. NY Co.), aff’d
     109 A.D.3d 724, 972 N.Y.S.2d 223 (2013), modified, 25 N.Y.3d 1,29 N.E.3d 215,
     2015 NYLEXIS 300, 2015 NY Slip Op 01553; case subsequently resulted in
     recovery of judgments for $750,000 for rent overcharge and legal fees, including
     treble damages;



                                          2
   Case 1:17-cv-05507-AKH Document 36-29 Filed 01/18/19 Page 4 of 14




• Won certification for a class of applicants for rental housing who were the subject
  of tenant screening reports containing illegally obsolete information in violation of
  the Fair Credit Reporting Act. Massey v. On-Site Manager, Inc., EDNY(BMC)285
  F.R.D. 239, 2012 U.S. Dist. LEXIS 120181 (EDNY 2012). Case subsequently
  resolved in a nationwide settlement on behalf of thousands of tenants and over
  $1,000,000 in damages plus $470,000 in legal fees;

• Won first impression decision under the Fair Credit Reporting Act establishing that
  releases purporting to waive prospective claims under the statute are void and
  violate public policy. Massey v. On-Site Manager, Inc., U.S. Dist. LEXIS
  104823(EDNY 2011);

• Won first impression decision permitting a class of consumers to seek injunctive
  relief for violations of the New York Fair Credit Reporting Act. White v. First
  American Registry, 378 F. Supp. 2d 419, 2005 U.S. Dist. LEXIS 14786, Case
  subsequently resolved in a class-wide settlement on behalf of 40,000 victims of
  “tenant-blacklisting” which included the first ever right of expungement and
  $2,000,000.00 in damages. 2007 WL 203926; 2007 U.S. Dist. LEXIS 18401;

• Won first impression case establishing that the threat of “tenant-blacklisting”
  constitutes immediate and irreparable harm necessary to obtain a preliminary
  injunction barring the commencement of a Housing Court eviction proceeding
  against a tenant. Weisent v. Subaqua Corp., 16 Misc. 3d 1115A; 2007 NY Misc.
  LEXIS 5080; 238 NYLJ 11, 2007 WL 2140947 (Sup. Ct. NY Co.);

• Won first impression decision holding that rent regulated tenants are not required to
  supply their Social Security numbers to their landlords and that threat to evict a
  tenant for failing to do so can be enjoined as a deceptive business practice.
  Meyerson v. Prime Realty Services, LLC, 7 Misc. 3d 911, 796 N.Y.S.2d 848 2005
  NY Misc. LEXIS 361 (Sup. Ct. NY Co. 2005);

• Won first impression decision holding that a celebrity’s claim for invasion of
  privacy under Civil Rights Law § 51 survives the death of the plaintiff and may be
  continued by the plaintiff’s estate. Jerry Orbach v. Hilton Hotels Corp., NYLJ
  8/1/05, p. 18 (Sup. Ct. NY Co.);

• Won first impression decision holding that the Fair Credit Reporting Act bars
  landlords from obtaining credit reports on their current rent stabilized tenants. Ali v.
  Vikar Management Ltd., 994 F. Supp. 492 (S.D.NY1998);

• Established the right to pursue injunctive and damage claims as a “private attorney
  general” against a landlord engaging in deceptive business practices. Landlord
  had improperly altered official forms to demand personal information from its
  tenants. Martinez v. Classic Realty et al., NYLJ 5/21/03 (Sup. Ct. NY Co.);

                                          3
      Case 1:17-cv-05507-AKH Document 36-29 Filed 01/18/19 Page 5 of 14




   • Principal author of successful amicus curiae brief on behalf of the National
     Association of Consumer Advocates in Romea et al. v. Heiberger & Assocs. 163 F.
     3d. 111 (2nd Cir. 1998) upholding the applicability of the Fair Debt Collection
     Practices Act to residential rent claims by landlords;

   • Principal author of amicus curiae brief on behalf of the National Association of
     Consumer Advocates, AARP and United States Public Interest Research Group in
     Cousin v. Trans Union, 246 F. 3d. 359 (5th Cir. 2001) involving the standard for
     recovering punitive damages under the Fair Credit Reporting Act.


Other Significant Published Decisions:

Lee v. Kucker & Bruh, LLP, 2013 U.S. Dist. LEXIS 25712 (SDNY, 2013);
Cousins v. Duane Street Assocs.et al., 7 Fed. Appx. 85, 2001 WL 327084, 2001 U.S.
App. LEXIS 5645 (2nd Cir. 2001);
Hardy v. Baron Auto Mall Inc., 284 A.D.2d 498, 727 N.Y.S.2d 316 (2nd Dept. 2001);
Matter of S.S. International News v. NYC Dept. of Consumer Affairs,
NYLJ11/24/97, p. 28, col. (Sup. Ct. NY Co.);
Akivis v. Drucker, 230 A.D.2d 812, 646 N.Y.S.2d 831 (2nd Dept., 1996);
Mazza and Porr v. Hendrick Hudson Central School District, 942 F. Supp. 187 (SDNY
1996);
Casella v. Equifax Credit Information Services, 56 F. 3rd 469 (2nd Cir. 1995), cert.
denied, 116 S. Ct. 1452 (1996);
Hendrick Hudson Central School District v. Falinski, et al,
215 A.D. 2d 438, 626 N.Y.S. 2d 255 (2nd Dept., 1995), lv. to app. denied, 86 NY2d 834,
634 N.Y.S. 2d 437 (1995);
NYSHESC v. Melendez, 120 A.D.2d 801, 501 N.Y.S.2d 538 (3rd Dept., 1986).

Published Victorious Landlord-Tenant Decisions:

170 Spring St. LLC v. Doe, 2018 NY Slip Op 51705(U), 2018 N.Y. Misc. LEXIS 5529
(Civ. Ct. NY Co.);
Priceman Family LLC v. Kerrigan, 2018 NYLJ LEXIS 1738, (Civ. Ct. Kings Co.);
160 Eagle St., LLC v. Butler, 2017 NY Slip Op 27362, 2017 N.Y. Misc. LEXIS 4260
(Civ. Ct., Kings Co.)
Suares v. 89 St. Nicholas Place Assn., 2017 N.Y. Misc. LEXIS 4328 (Sup. Ct. NY Co.)
Cosmopolitan Broadcasting Corp. v. Doe, NYLJ 3/9/16 (Civ. Ct. NY Co.);
Israel Realty Corp. v. Shkolnikov, 51 Misc. 3d 1202(A), 36 N.Y.S.3d 47 (Civ. Ct. NY
Co., 2016), modified 59 Misc 3d 148(A) (App. Term 1st Dept., 2018);
150 W. 21st LLC v. Doe, 2016 NY Slip Op 50169 (App. Term 1st Dept.);

                                          4
      Case 1:17-cv-05507-AKH Document 36-29 Filed 01/18/19 Page 6 of 14




Megan Holding v. Conason, 2016 NY Slip Op 50230 (App. Term 1stDept.) (Conason
IV);
80 St. Nicholas Place Assoc. v. Walsh, 2016 NY Slip Op 50233 (Civ. Ct. NY Co.);
860 Fifth Avenue v. Ender, NYLJ 5/27/15 (Civ. Ct. NY Co.);
Megan Holding, LLC v. Conason, NYLJ (7/29/14 (Civ. Ct. NY Co.) (Conason III);
Megan Holding, LLC v. Conason, NYLJ 11/25/13 (Civ. Ct. NY Co.) (Conason II);
414 East 77 Realty LLC, v. Bennett, 2012 NY Misc. LEXIS 5374; 2012 NY Slip Op
52193U (App. Term, 1st Dept.);
Megan Holding, LLC v. Conason, 2012 NY Misc. LEXIS 5213; 2012 NY Slip Op
52117U (App. Term, 1st Dept.) (Conason I);
407 E. 81 Realty LLC. v. Creighton, 959 N.Y.S.2d 89 (Civ. Ct. NY Co., 2012) (Creighton
II);
86 West Corp. v. Singh, (“Singh II”) 2010 NY Slip Op 52265(U), 30 Misc 3d 127(A),
NYLJ Jan. 3, 2011 at 26, col. 4 (App. Term, 1st Dept.);
407 East 81 Realty LLC v. Creighton, NYLJ Oct. 13, 2010 (Civ. Ct. NY Co.) (Creighton
I);
Pik Record Co. v. Becker, NYLJ July 14, 2010, p. 26. col. 3 (Civ. Ct. NY Co.);
Wilton Estates v. Quinn, NYLJ July 7, 2010, p. 26, col. 3 (Civ. Ct. NY Co.) (“Quinn II”);
NYC 107 LLC v. Clark, NYLJ Apr. 30, 2010 (Civ. Ct. NY Co.), aff’d, 2011 NY Slip Op
50518(U) 31 Misc 3d 129(A), NYLJ 4/11/11 p. 18, col. 3 (App Term, 1st Dept.);
Almagir v. Poveda, NYLJ 1/29/10, p. 25, col. 2 (Civ. Ct. Kings Co.);
ST Owner v. Doe, NYLJ 1/7/10, p. 27, col. 1 (Civ. Ct. NY Co.);
Liant Record LLC v. Karabell, NYLJ, 12/31/09, p. 26, col.1, (Civ. Ct. NY Co.);
204 West 55th Street LLC, v. Barria, NYLJ 12/16/09, p. 25 col. 1 (Civ. Ct. NY Co.);
Miller v. Gaess, NYLJ 10/23/09 p. 25, col. 1 (Civ. Ct. NY Co.);
Wilton Estates v. Quinn, NYLJ (Civ. Ct. NY Co., 2008) aff’d, 2009 NY Slip Op
52351(U), NYLJ 11/25/09, p. 34, col. 1 (App. Term, 1st Dept.) (“Quinn I”);
86 West Corp. v. Singh, (“Singh I”) NYLJ 12/5/07 (Civ. Ct. NY Co.);
Atlantic Westerly v. Cohn and Shapiro, NYLJ 10/5/05 p. 18 (Civ. Ct. NY Co.);
225 5th LLC v. Fiori Fiori, Inc., NYLJ 2/16/05, p. 22, col. 3 (Civ. Ct. NY Co.);
Uptown Realty v. Buffaloe, 5 Misc. 3d 430, 784 N.Y.S.2d 309 (Civ. Ct. NY Co 2004),
modified 2/17/05 (App. Term 1st Dept.) (“Buffaloe I”);
Uptown Realty v. Buffaloe, NYLJ 6/29/05, p. 17 (Civ. Ct. NY Co.) (“Buffaloe II”);
225-251 West 109 LLC v. Khardori, NYLJ 6/9/04, p. 22, col. 1 (Civ. Ct. NY Co.);
Park City, LLC v. Sullivan, NYLJ 4/14/04 (Civ. Ct. Qns. Co.);
Bldg. Mgmt. v, Schwartz, 3 Misc. 3d 351, 773 N.Y.S.2d 242, NYLJ 3/3/04, p. 18, col. 3
(Civ. Ct. NY Co.);
Green Properties v. Armstrong, NYLJ 12/3/03, p. 22, col. 3 (Civ. Ct. NY Co.);
Edelstein & Sons, LLC v. Levin, N.Y.L.J., 10/15/03, p. 18, col. 1(Civ. Ct. NY Co.), aff’d

                                           5
      Case 1:17-cv-05507-AKH Document 36-29 Filed 01/18/19 Page 7 of 14



7/26/05 (App. Term 1st Dept.);
Henriques v. Boitano, NYLJ 10/27/99, p. 27, col. 3 (Civ. Ct. NY Co.) aff'd NYLJ
8/29/00, p. 22, col. 2 (App. Term 1st Dept.) (“Henriques I”);
Henriques v. Boitano, NYLJ 7/17/02, p. 18, col. 6 (Civ. Ct. NY Co.) ("Henriques II");
Henriques v. Boitano, NYLJ 11/5/03, p. 19, col 2 (Civ. Ct. NY Co.) (“Henriques III”);
Paganuzzi v. Primrose Management Co, 181 Misc. 2d 34, 691 N.Y.S. 2d 294 (Sup. Ct.
NY Co. 1999) aff'd, 268 A.D. 2d 213, 701 N.Y.S. 2d 350 (1st Dept., 2000);
W. 16th Realty v. Ali, 176 Misc.2d 978, 676 N.Y.S. 2d 401 (Civ. Ct. NY Co., 1998);
Honig v. Nixon, NYLJ 11/20/97, p. 29, col. 3) (Civ. Ct. NY Co.);
Classic Properties v. Martinez, 168 Misc. 2d 514, 646 N.Y.S.2d 755 (App. Term 1st
Dept., 1996), lv. to app. denied. ("Martinez I");
Classic Properties v. Martinez, NYLJ 5/13/95, p. 26, col. 4, 23 HCR 307C (Civ. Ct. NY
Co.), app. dismissed, NYLJ 6/17/96, p. 29, col. 5, 23 HCR 307C (App. Term 1st Dept.)
(“Martinez II");
Classic Properties v. Martinez, 173 Misc. 2d.556, 662 N.Y.S. 2d 980, (App. Term 1st
Dept., 1997) lv. to app. denied ("Martinez III");
Black v. Davis, NYLJ 4/26 /95 p. 32, col. 2, 23 HCR 227A (Sup. Ct. Kings Co.);
El-Kam Realty v. Scheck, NYLJ 2/16/94, p. 22, col. 6, 22 HCR 103A (Civ. Ct. NY Co.);
S.C.B.72nd St. Partners v. Otis, NYLJ 4/7/93. p. 24, col. 3, 21 HCR 144A (App. Term,
1st Dept.);
W. 81st Assoc. v. Medrano, 19 HCR 766 (Civ. Ct. NY Co., 1992);
85thEstates v. Kalsched, NYLJ 5/18/92, p. 27, col. 4, 20 HCR 289A (App. Term 1st
Dept.);
Vigilance v. Bascombe, NYLJ July 27, 1988, p. 21, col. 5 (Civ. Ct. Kings Co.), aff'd,
NYLJ 5/25/89, p. 30, col. 1, (App. Term, 2nd and 11th Jud Dists.);
Matter of Gadsby v. Manley, etc., 69 N.Y.2d 912, 516 N.Y.S.2d 198 (1987).

PRESENTATIONS AND PUBLICATIONS

• Author, “Tenant Blacklisting” Chapter, Tenants & Landlords NYC-Not a Love Story,
  Amazon Kindle Book, 2018;

• Presenter, Consumer Debt in New York, 10 Years After: Crisis, Progress, and the
  Work Ahead-- Broken Lease Cases & Tenant Screening, Fordham Law School, June
  2018;

• Presenter, Fair Debt Collection Practices Act Claims in Landlord Tenant Practice,
  National Consumer Law Center, 25th Annual Conference, November, 2017,
  Washington, DC;


                                          6
      Case 1:17-cv-05507-AKH Document 36-29 Filed 01/18/19 Page 8 of 14




• Presenter, Tenant Blacklisting, National Housing Law Project Annual Conference,
  October 2017, Washington, D.C.;

• Presenter, Specialty Credit Reporting Agencies: Employment and Tenant Screening
  Cases, National Association of Consumer Advocates, Conference Organizer,
  Conference on Fair Credit Reporting Act, Baltimore, May, 2017;

• Presenter, Tenant Blacklisting and Housing Court: Causation, Strategies and
  Remedies, New York City Housing Court Judicial Seminar, Hunter, NY September
  2016;

• Principal Drafter, Tenant Screening Bureau Licensing Law, introduced at the NYC
  Council, August, 2016;

• Presenter, Tenant Blacklisting and Credit Reports: Rights and Remedies Under
  Federal and State Law, State Bar of Texas Poverty Law Conference, Austin, TX, April
  2015;

• Presenter, Tenant Screening Bureaus, National Association of Consumer Advocates,
  Conference Organizer, Conference on Fair Credit Reporting Act, May 2015, Las
  Vegas;

• Presenter, Specialty and Non-Traditional Credit Reporting Agencies Tenant Screening
  Agencies and Tenant Blacklisting, National Consumer Law Center, 23rd Annual
  Conference, October, 2014, Tampa, Fl;

• Presenter, Using the FDCPA Against Landlord Attorneys Who Bring False Rent
  Claims, National Association of Consumer Advocates Conference on Fair Debt
  Collection Practices Act, San Antonio, March 2014;

• Presenter, The Intersection of Landlord-Tenant Issues and the FCRA, Massachusetts
  Law Reform Institute, November 2013, Boston;

• Presenter, The Intersection of Landlord-Tenant Issues and the FCRA, National
  Housing Law Project Annual Conference, October 2013, San Francisco;

• Presenter, The Intersection of Landlord-Tenant Issues and the FCRA, National
  Association of Consumer Advocates, Conference Organizer, Conference on Fair Credit
  Reporting Act, May 2013, Austin, TX;

• Presenter, Tenant Blacklisting and Tenant Screening Agencies, Bar Association of the
  City of New York, New York City Housing Court 40th Anniversary, 2013;


                                          7
      Case 1:17-cv-05507-AKH Document 36-29 Filed 01/18/19 Page 9 of 14




• Presenter, Tenant Screening Bureaus, National Consumer Law Center, 21st Annual
  Conference, October, 2012, Seattle, WA;

• Presenter, Succession Rights and the Marriage Equality Act, Association of the Bar of
  the City of New York, City Bar Center for CLE, 2012, New York, NY;

• Appeared in Tenant Screening Reports: Unfair Barriers to Housing in NYC,
  Neighborhood Economic Development Advocacy Project,
  http://www.youtube.com/user/NEDAPNYC#p/a/u/2/uYJvD0cosWI 2011;

• Presenter, Alternative Credit Bureaus, Tenant Screening Bureaus, National Consumer
  Law Center, 19th Annual Conference, November 2010, Boston, MA;

• Appeared in Tenant Blacklisting in New York, The People’s Law School, New York
  State Bar Association, May, 2010, http://204.8.127.102/PeoplesLaw/prog-ap2.htm;

• Panelist, Tenant Blacklisting, New York State Bar Association, May 2010;

• Presenter, Consumer Law, Louisiana State Bar Association, November, 2009;

• Presenter, Using the FCRA to Protect Tenants, National Association of Consumer
  Advocates, Conference Organizer, 8th Semi-Annual Conference on Fair Credit
  Reporting Act, May 2009, Chicago, IL;

• Panelist, Use of Data, Information & Credit Reports in Housing Court, Association of
  the Bar of the City of New York, City Bar Center for CLE, January 2009, New York,
  NY;

• Panelist, Consumer Credit Issues Affecting Domestic Violence Victims, National
  Consumer Law Center Teleconference, March 2008;

• Lecturer, Collateral Affects of Civil and Housing Court Litigation, New York State
  Judicial Institute, Summer Legal Training, July 2006, White Plains and Uniondale,
  NY;

• Presenter, Furnisher Liability, and Identity Theft Litigation, National Association of
  Consumer Advocates, Conference Organizer, 6th Annual Conference on Fair Credit
  Reporting Act, May 2006, Las Vegas, NV;

• Trainer, Tenant Blacklist and Credit Reports: How Housing Court Cases Haunt
  Tenants Years After They Are Over, and What Can Be Done to Clean Up a Tenant’s
  Record, Citywide Task-Force on Housing Court, May 2006, New York, NY;


                                            8
     Case 1:17-cv-05507-AKH Document 36-29 Filed 01/18/19 Page 10 of 14




• Lecturer, Housing in Cyberspace-Landlord/Tenant Litigation & Electronic
  Technology, Association of the Bar of the City of New York, City Bar Center for CLE,
  April 2006, New York, NY;

• Presenter, Privacy Concerns and Specialty Databases, National Association of
  Consumer Advocates, Conference Organizer, 5th Annual Conference on Fair Credit
  Reporting Act: Litigating Accuracy Issues with Furnishers of Credit Data, June 2005,
  New Orleans, LA;

• Presenter, Legal Perspectives in Identity Theft and Privacy Interests, Albany Law
  Journal of Science & Technology 2005 Symposium, March 2005, State University of
  New York Albany Law School, Albany, NY;

• Moderator, Common Fact Patterns for Litigation with Credit Reporting Agencies and
  Presenter, Depositions: 30(b)(6) Witnesses and the CDV Operator, National
  Association of Consumer Advocates 4th Annual Conference on Fair Credit Reporting
  Act: Litigating Accuracy Issues with Credit Reporting Agencies, May 2004, Chicago,
  IL;

• Trainer, Consumer and Privacy Issues in Housing Law, Legal Services for New York
  City Training Program, May, 2004, New York, NY;

• Panel Member, Addressing the Identity Theft Problem, New York Federal Reserve
  Bank, February 2004, New York, NY;

• Presenter, Identity Theft Litigation, National Association of Consumer Advocates and
  National Consumer Law Center Joint Conference, October 2003, Oakland, CA;

• Presenter, Credit Scoring and Credit Reporting Issues, Legal Services of New Jersey
  Training Program, May 2003;

• Presenter, Hot Topics in Consumer Law: Debt Collection Practices and Fair Credit
  Reporting Act, Legal Services for New York City Training Program, April, 2003, New
  York, N.Y.;

• Presenter, ABC’s of Credit Reporting Litigation, National Association of Consumer
  Advocates and National Consumer Law Center Joint Conference, October 2002,
  Atlanta, GA;

• Panelist, Consumer Law, Board of Judges of the Civil Court of the City of New York,
  October 2002, Ellenville, NY;

• Moderator, Fair Credit Reporting Act Roundtable, National Association of Consumer

                                          9
     Case 1:17-cv-05507-AKH Document 36-29 Filed 01/18/19 Page 11 of 14



   Advocates and National Consumer Law Center Joint Conference, October 2001,
   Baltimore, MD;

• Presenter, Expanding a Consumer Law Practice, National Association of Consumer
  Advocates and National Consumer Law Center Joint Conference, October 2000,
  Boulder, CO;

• Panelist, Identity Theft Workshop, Federal Trade Commission, October 2000,
  Washington, D.C;

• Featured Speaker, Developing and Maintaining a Credit Reporting Abuse Litigation
  Practice, Virginia Trial Lawyers Association, October 2000, Williamsburg, VA;

• Featured Speaker, Litigating Cases Under the Fair Credit Reporting Act, State Bar of
  Michigan, Consumer Law Section, September 2000, Detroit, MI;

• Presenter, Theft of Identity and Confidentiality Agreements, National Association of
  Consumer Advocates and National Consumer Law Center Joint Conference, 1999,
  Washington, D.C;

• Presenter, Theft of Identity, National Association of Consumer Advocates and National
  Consumer Law Center Joint Conference, 1998, San Diego, CA;

• Presenter, Fair Credit Reporting Act Litigation, National Association of Consumer
  Advocates and National Consumer Law Center Joint Conference, 1998, Chicago, IL;

• Presenter, Auto Fraud Litigation, National Association of Consumer Advocates and
  National Consumer Law Center Joint Conference, 1997, New Orleans, LA;

• Presenter, Developing a Consumer Law Practice, National Association of Consumer
  Advocates and National Consumer Law Center Joint Conference, 1996, Washington,
  D.C;

• Presenter, Applying Consumer Protection Laws in Landlord-Tenant Disputes, New
  York State Bar Association Continuing Legal Education Committee, October, 1994;

• Wrote “Banks Escape Negligence Claim in Theft of Identity Case,” Consumer
  Financial Services Law Report, February 1999;

• Wrote “New York Skills and Practice,” Consumer Law chapter, West Publishing Co.,
  1998;

• Contributor, Consumer Law Pleadings, Volume Two, National Consumer Law Center,

                                           10
     Case 1:17-cv-05507-AKH Document 36-29 Filed 01/18/19 Page 12 of 14



   Boston MA;

• Lemon Law pleadings from Walker v. General Motors, published by Bender's Forms,
  CPLR Art. 75, 1994 edition;

• Wrote “Purchase of New and Used ‘Lemons’,” Caveat Venditor, Julius Blumberg,
  Inc., New York, New York, 1994;

• Wrote “New York Needs A Private Right Of Action For Debt Collection Abuses,”
  New York Law Journal, p. 1, June 23, 1983;

• Guest Lecturer in Consumer Law, Touro Law School, 1983, New York Law School,
  1993;

• Trained volunteer attorneys in Landlord/Tenant Law, Monday Night Law Training
  Program, Association of the Bar of the City of New York, 1992-1993,
  2007-2011, 2017;

• Trained attorneys in Consumer Law, The Legal Aid Society, Civil Division, 1996;

• Quoted in:

“Comptroller Wants Paying Rent on Time to Count Toward Credit Score” New York
Times, October 22, 2017;“Tenants Offered Buyouts Are Left in the Lurch” New York
Times, April 28, 2017;“On Tenant Blacklist, Errors and Renters With Little Recourse”
New York Times, August 16, 2016; On the List, and Not in a Good Way” New York
Times October 16, 2014; “Debt Collecting Firm Is Found Liable for 'Benign' Error,”
New York Law Journal, August 12, 2013; “Washington Heights Renter Prevails in
‘Game Changer’ Case,” The Real Deal, August 14, 2013;“Eviction-Case Settlement
Worries Landlord Lawyers,” Wall St. Journal, August 22, 2013; “Q&A”, Real Estate
Section, New York Times, July 19, March 1, 2012, August 25, 2013;“Getting Started-
When a Rental Needs a Repair,” New York Times, March 25, 2012; New York Times,
March 25, 2012;“Suing to Stay Off List of Tenants Being Sued,” New York Times,
November 3, 2011; “Identity Thieves Infiltrated Tax Office in Bronx, a Suit Says,”
New York Times, April 8, 2010;“Tackling the Tenant Blacklist With New Legislation,”
New York Times, April 7, 2010; “Clash of the Utopias,” New York Magazine,
February 9, 2009;“Tenants Roiled by Challenges on Residency,” New York Times,
May 27, 2008; “No ‘D.I.Y.’ Rent Laws, Court of Appeals Rules,” New York Times,
February 17, 2008; “Lease on Life - Judge Rips Landlord 'Blacklist',” New York Post,
July 13, 2007; “A New Chapter in the Face-Off Between Tenants and Landlords,” New
York Times, April 2, 2006; “What Every Tenant Ought to Know,” New York Times
October 22, 2006; “Blacklisting Tenants,” Gotham Gazette, February 2006;
“Orbach's Waldorf Lawsuit Given Green Light,” New York Daily News, August 1,

                                         11
     Case 1:17-cv-05507-AKH Document 36-29 Filed 01/18/19 Page 13 of 14



2005; “Actor's Right-to-Privacy Suit Proceeds After Death,” New York Law Journal,
July 27, 2005;“States Pass Consumer Notification Laws,” Lawyers Weekly USA, June
20, 2005; “‘Fear Factor’ Promotes Identity Theft Suits,” National Law Journal, May
9, 2005; “Your Home; Tenant Privacy and Landlords,” New York Times, April 24,
2005; “Blacklisting of Patients, Tenants Draws Ire: Is Use of Web Court Data an
Unfair Black mark or a Good Way to Reduce Risk?,” National Law Journal, April 19,
2004; “A Blacklist For Renters,” New York Times, April 8, 2004; “Consumer Can Get
Damages For Failure To Verify Debt,” Lawyers Weekly, March 1, 2004;
“Blacklisted,” City Limits Magazine, March, 2004; “Suit Disputes the Accuracy of
Tenant Screening Reports,” New York Times, February 27, 2004; “When the Credit
Check is Only the Start,” New York Times, October 12, 2003;“Credit Laws Ignite A
New Battle,” Hartford Courant, May 12, 2003; "Lawsuits Over Credit Report Errors
Booming,” Lawyers Weekly, September 9, 2002; "Coping; Name Scam: Whose
Identity Is It, Anyway?,” New York Times, July 30, 2000; "A Sleuth for Landlords
With Eviction in Mind,” New York Times, March 26, 2000; “Your Landlord's
Dick--Building Owners Hire Spies to Win Evictions,” Village Voice, August 3, 1999;
“'Card-Jackers Gear up for Seasonal Swindling,” New York Post, December 13, 1998;
"Ten Things Your Home Remodeler Won't Tell You,” Smart Money (June 1996);
"FTC: Beware ‘Credit Repair’”, Newsday (April 1996); “You've Got to Fix This
Lemon!,” New York Magazine, January 31, 1994; “Credit Bureaus Under Siege,”
Newsday (January 26, 1992); “What You Don't Know About Credit Bureaus Can Hurt
You” (syndicated series, December 1991);Get Out of Debt Now, by Fred Graver
(Little, Brown,1982); “A Woman's Guide to Credit” by Elizabeth J. Block (Grosset &
Dunlap, 1982);

• Acknowledged in “Return to Sender-Getting a Refund or Replacement for Your
  Lemon Car” by Nancy Barron (National Consumer Law Center, 2000); “Credit
  Scores & Credit Reports-How the System Really Works, What You Can Do” by Evan
  Hendricks (Privacy Times, 2004);

• Appointed as "Lemon Law" Arbitrator, American Arbitration Association, 1987;

• Arbitrator, Small Claims Court, Civil Court of the City of New York, 1985-1989;

• Judged Moot Court Competitions at New York University, Cardozo Law School and
  New York Law School; 1982, 1983, 1999;

• Appeared on CNN Morning News (Data privacy segment), CNBC, CBS News, CBS
  Early Show (Identity Theft segment), CBN News (Identity Theft segment), Inside
  Edition (Theft of Identity segment),BankRate.com (Identity Theft issues), and
  Manhattan Public Access cable television, and WABC, WNBC, WOR, WBAI, WBLS,
  and WNYC radio consumer programs as well as public service radio announcements;


                                         12
     Case 1:17-cv-05507-AKH Document 36-29 Filed 01/18/19 Page 14 of 14




• Served on the Independent Judicial Screening Panel for New York City Civil Court,
  2013.

EDUCATION

NEW YORK LAW SCHOOL, New York, New York, J.D. 1979
BARD COLLEGE, Annandale-on-Hudson, New York, B.A. 1976
PROFESSIONAL MEMBERSHIPS

• Original Member, National Association of Consumer Advocates, Washington, D.C.

• Member of Board of Directors, National Association of Consumer Advocates,
  Washington, D.C. 2008-2014

• Association of the Bar of the City of New York; Consumer Affairs Committee 2010-
  2014

• Advisory Board Member, New Economy Project, New York City, 2016




                                         13
